OPINION
ONION, Judge.
The offense is robbery by assault; the punishment, 35 years’ confinement in the Texas Department of Corrections.
This cause was tried upon a plea of guilty before the court following waiver of a jury trial, and was heard by the trial court at the same time as the pleas of guilty in Simmons v. State, 457 S.W.2d 281 and Simmons v. State, 457 S.W.2d 283.
The three grounds of error here urged are identical with the first three grounds of error in Simmons v. State, 457 S.W.2d 281 and are overruled for the same reasons set forth in that opinion.
The judgment is affirmed.